The Chancellor.
This is an application to the discretion of the court, like the application to ¡put off a trial at law; and if Í could perceive any thing like evasion in the deposition alluded to, I should feel strongly inclined to grant the motion ; and, especially, considering that the plaintiffs, in the two suits, are witnesses for each other, and have similar interests, dependingupon the same point, in litigation. But I do not discover any just ground for the charge of intentional evasion, in the answer to the first cross interrogator)^ The interrogatory was quite general, and not pointed to any particular conversation or declaration of the defendant, as to the limitation of the deed. The answer of one of the plaintiffs, EUza B. Servant, states a conversation and declarations of the defendant, on the matter in question, and the time when, and declares, that was all she remembered rela~ *64live to the matters inquired of in that interrogatory, and ¿hat further thereto she could not depose. The other plaintiff, Louisa Ann Sterry, states, that the first time she ever any idea that the conveyance of the property, in the intention of her father, was accompanied with any condition, or restriction, was in January, 1809, on the delivery of the deed to Mr. Clinton ; and she details what declarations of the defendant were then made; and adds, that further to that interrogatory she could not depose.
The omission to add a more particular and pointed negative of any further knowledge on the subject, so as to meet the very words of the question, was probably the act of the examiner, since the 29th rule of the court, as published in June, 1809, directs the examiner, after taking the deposition to what the witness can depose, to add one general clause, indicating that to the remainder of the interrogatory the witness cannot depose.
If the answers to the interrogatory have not the appearance of evasion, it is not a sufficient cause for granting the motion, that the answers are not quite satisfactory, and that a more direct and particular denial of any recollection or knowledge of other and further declarations of the party, might be desirable. The party should have been more vigilant in seeking relief, and not have waited several weeks after publication, and after the causes have been set down for hearing. It is believed thatthere is no instance in which, after so late a period of a cause, it has been permitted to be suspended by a cross bill. It is said to be an invariable rule, that a cross bill must be brought before publication is passed in the first cause. The defendant might have sought a discovery from the plaintiffs, by a cross bill, in the commencement of the suits; but he elected to examine them as witneses in their respective suits, as against each other, and he was probably correct in supposing that what they deposed, as witnesses, might be adduced as testimony against them in their own causes. But after a party has examined a witness, in *65the regular course, there must he something special to justify a re-examination of that witness; and though the danger to be apprehended from such a practice may not apply here, yet it would be unreasonable to grant this double examination, in this case, without some very strong grounds ; for it rily leads to much delay and expense, and would be inconvenient as a precedent.
Motion, in each case, denied.